Niemeyer, J., dissents: The opinion of the court ignores certain facts stressed by defendant which distinguish this case from Moore v. Edmonds, 384 Ill. 535. In the Moore case defendants’ attorney moved that before plaintiff’s counsel be permitted to examine the jurors as to their alleged interest, connection or affiliation with the Underwriters at Lloyds of London, he be directed to interrogate the jurors concerning their residence, employment and occupation, and determine whether any of the jurors individually were connected with any company or association, and the kind and nature of the business of the company, corporation or association with which any juror was shown to be connected before inquiring of the jurors whether or not they were connected and affiliated with or interested in any corporation or association engaged in the insurance business. The trial court directed plaintiff’s counsel to first ask the jurors about their occupations, and pointed out that if the jurors appeared acceptable, counsel would then have “a right to ask them as to their friends, relatives and associates, with reference to any insurance company. ’ ’ This method of examination was followed. Plaintiff’s counsel asked about 200 questions in examining the jury, including questions similar to those involved here. These questions being answered in the negative, the jurors were asked if they had any connection with the Underwriters at Lloyds of London. The Supreme court said: “The record discloses good faith in seeking to ask the questions and, also, painstaking efforts by plaintiff’s counsel, when permitted so to do, to interrogate the jurors in a manner eminently fair to defendants as well as to his own client.” Three justices of the court concurred in the result reached in the majority opinion “because the defendant’s attorney invited the interrogation of jurors, now objected to, by suggesting that after they had been generally examined they could be collectively interrogated concerning financial interest, connection or affiliation with the Underwriters at Lloyds. . . . and hence he is in no position to raise the objection that such examination improperly disclosed that an insurance company was involved; and likewise it would negative the absence of good faith upon the part of plaintiff’s attorney.” These justices, however, objected that the majority opinion was not based upon the foregoing proposition, but extended “the rule laid down in Smithers v. Henriquez, 368 Ill. 588, so that for practical purposes the door is now open for the plaintiff upon voir dire examination of jurors to fully disclose an insurance company’s interest.” In the instant case there was no extended or general examination of the jurors by plaintiff’s counsel, and in the examination of some of the jurors there is nothing in the record to indicate a probability that the jurors might be in any way affiliated with or interested financially or. otherwise in a company “that makes a practice of investigating and defending cases of this kind.” Two jurors were not asked as to their occupations. Plaintiff’s counsel seeks to explain this omission by claiming that, having previously questioned these jurors in another case, it should be presumed that he there inquired as to the juror’s occupations and had full information concerning them. It could equally be presumed that he then asked them as to their connection with and interest in companies investigating and defending cases of this kind. The method of examination employed by plaintiff’s counsel unduly emphasized the jurors ’ connection, if any, with insurance companies. In the Moore case the court mentions the fact that one of the defendants was engaged in the insurance business and that the business of all the defendants was of a hazardous nature, and said: “If the jurors reached the conclusion from the questions asked that. defendants were insured, — and we think the inference fair despite the fact that use of the word ‘insurance’ was consistently avoided in the questions attacked, — knowledge that one defendant was an insurance broker and that the three defendants were engaged in an extraordinarily hazardous business would undoubtedly have induced the same inference. ’ ’ Here no such inference from the business or occupation of the defendant Rudek could arise. He was a retail cleaner and dyer, collecting and delivering garments, sending them out to be cleaned and dyed but doing the pressing in his place of business. In the absence of the questions propounded to the jurors they could reasonably be in doubt as to whether he was insured, or if insured for an amount sufficient to cover the damages claimed, notwithstanding the general practice of automobile owners to carry insurance. Where the automobile owner is fully insured, as in the Moore case, the insurer and not the insured suffers .by the disclosure to the jury of the carrying of insurance. Where, as here, the defendant’s liability is only partially covered by insurance, he suffers a real wrong from the recognized liberality of jurors with the money of insurance companies in fixing liability and assessing damages when the carrying of insurance is unduly emphasized or needlessly made known to the jury. Here the testimony as to the occurrences was in direct conflict. There were two occurrence witnesses: plaintiff, in her own behalf, and defendant’s driver — first called by plaintiff for cross-examination while a party to the action, and later called by defendant in his behalf. Although police officers gave testimony as to skid marks and the location of the cars after the accident, tending to support plaintiff’s testimony, the evidence is close and the question of liability is solely for the jury. For these reasons I consider the manner of examination of the jurors as to their connection with or interest in insurance companies reversibly erroneous.